Case 1:19-cv-01067-WJM-STV Document 50 Filed 08/18/20 USDC Colorado Page 1 of 11




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-01067-WJM-STV

   STACEY WRIGHT, a Colorado resident,

   Plaintiff,

   v.

   PORTERCARE ADVENTIST HEALTH SYSTEM,
   A Colorado nonprofit corporation,
   d/b/a CENTURA HEALTH –
   CASTLE ROCK ADVENTIST HOSPITAL,

   Defendant.


                                     FINAL PRETRIAL ORDER



                                  1. DATE AND APPEARANCES

           The Final Pretrial Conference is scheduled for August, 18, 2020, at 10:00 a.m., via

   telephone conference before Magistrate Judge Scott T. Varholak.

           Plaintiff, Stacey Wright (“Ms. Wright”), is represented by:

           Jeanine Anderson
           Richard Barkley
           Anderson Barkley, LLC
           3900 E. Mexico Avenue, Suite 300
           Denver, Colorado 80210
           (720) 506-1766
           jeanine@andersonbarkleylaw.com
           richard@andersonbarkleylaw.com

           Defendant, Portercare Adventist Health System, d/b/a Centura Health (“Centura”), is

           represented by:
Case 1:19-cv-01067-WJM-STV Document 50 Filed 08/18/20 USDC Colorado Page 2 of 11




             Mark L. Sabey
             M. Brian Sabey
             Hall, Render, Killian, Heath & Lyman, P.C.
             1512 Larimer Street, Suite 300
             Denver, Colorado 80202
             (303) 801-3538 / (720) 282-2025
             marksabey@hallrender.com
             briansabey@hallrender.com


                                            2. JURISDICTION

             This Court has jurisdiction over this action under 28 U.S.C. § 1331 because the claim

   brought by Plaintiff arises under the laws of the United States. (See Title VII of the Civil Rights

   Act of 1964, as amended, 42 U.S.C. § 2000e et seq.)

                                      3. CLAIMS AND DEFENSES

             A.     Factual Explanation of Plaintiff’s Claims of Discrimination:

             Plaintiff, Stacey Wright (“Ms. Wright”) began working as a registered nurse, and she

    quickly became regarded as a stellar nurse and employee. Ms. Wright’s manager until mid-2017

    stated about Ms. Wright:

             “Stacey is one of the most skilled nurses that I’ve ever worked with in all of my
             years in the healthcare industry, and it is difficult for me to find anything to
             complain about when it comes to Stacey’s work performance.”

             Stacey’s abilities were also recognized hospital-wide. To give just one example, in late

   October 2017 Ms. Wright was presented with the prestigious CRISSIE Award, which came with a

   cash component. In presenting the award to Ms. Wright, Suzanne Parker, the Department Director,

   stated:

             Since I have become a member of the Cath lab team, Stacey has been a rock! She
             displays a positive attitude, seeks to create seamless care for patients by bridging
             the gap between areas such as the cath lab, IR, Preop and PACU, She has been a


                                                      2
Case 1:19-cv-01067-WJM-STV Document 50 Filed 08/18/20 USDC Colorado Page 3 of 11




          font of information and support to me and the entire cath lab team. Thank you
          Stacey!

          In October 2017, Julie Lombard (“Ms. Lombard”) was promoted to the position of Cath

   Lab Manager. At that time, and throughout Ms. Lombard’s tenure with the Cath lab, Ms. Wright

   was its only female team member.

          From the outset, Ms. Lombard treated Ms. Wright differently from the male members of

   the Cath lab team. After her first meeting with Ms. Wright, Ms. Lombard began preparing a “log”

   of her interactions with Ms. Wright. Ms. Lombard did not prepare a similar log documenting her

   interactions with any of the male members of the Cath lab. Ms. Lombard has never been able to

   explain why she kept a log of her conversations and interactions with Ms. Wright, but no one else.

          On December 11, 2017 at 8:22 a.m., Ms. Lombard sent a message to the entire staff of the

   Cath lab to assist the Post-Anesthesia Care Unit (“PACU”), as needed. Ms. Wright checked in with

   PACU that morning, and was told that if they needed any help, it would be in the afternoon. As a

   result, she took an early lunch break and ran to Walmart to pick up her child’s Christmas gift

   (which she understood had come in). It was common practice in the Cath lab for employees to run

   short personal errands during the day if they were not busy (after making sure there was coverage

   and signing out). She notified Ms. Lombard, clocked out, and was gone precisely 30 minutes, the

   length of her lunch break. On her return, Ms. Wright repeatedly checked in with various members

   of the PACU to see if they needed assistance, including Donna at around 10:45 a.m., Carrie at

   11:15 a.m., and again with Donna and Wes at around 12:35 p.m., who told Ms. Wright that PACU

   had no patients. When Ms. Lombard questioned Ms. Wright about the propriety of her early lunch

   break, Ms. Wright told her that it was common practice, and said that Mr. Royer, Mr. Pryzmus,

   and Mr. West would confirm that common practice.

                                                   3
Case 1:19-cv-01067-WJM-STV Document 50 Filed 08/18/20 USDC Colorado Page 4 of 11




             Ms. Wright also told Ms. Lombard that she had checked in with PACU both before her

   early lunch break. Ms. Wright asked Ms. Lombard and Ms. Parker why she was being treated

   differently from the male employees who worked in the Cath lab, and whether Ms. Lombard and

   Ms. Parker believed that the male staff members just never ran errands. In response, Ms. Parker

   confirmed that she knew the male employees ran errands, but they did not notify management

   when they did so. Ms. Parker acknowledged that Ms. Wright was the only one who ever provided

   notice before leaving for an errand.

             Despite this admission – and despite Ms. Lombard’s failure to verify the information given

   to her by Ms. Wright – Ms. Lombard decided that she was going to give Ms. Wright a written

   warning about the incident. She wrote up the incident and sent it to HR, which questioned its

   merits:

             Do you think there is any credibility to Stacey’s claim that others in the department
             leave during the middle of the day? We just need to be careful that we don’t only
             discipline Stacey if others are doing it. My recommendation before delivering the
             corrective action would be to audit visually via timecard, but also ask the permanent
             members of the staff in the department what the past practice as (sic) been.

             On or about December 20, 2017 Ms. Wright received a job offer from the Centura Parker

   Adventist Hospital. The same day, Ms. Wright notified her supervisors, and HR, of her intent to

   transfer. Although Ms. Wright met all of the criteria for transferring to another Centura facility,

   HR notified Ms. Wright that she was ineligible for the transfer because Centura “had already

   decided, prior to your email notice, to place you on corrective action due to your conduct these

   past couple of months.”

             The written warning prepared by Ms. Lombard was never issued to Ms. Wright. Instead,

   on December 27, 2017, Centura issued a Final Written Warning to Ms. Wright despite the fact that


                                                      4
Case 1:19-cv-01067-WJM-STV Document 50 Filed 08/18/20 USDC Colorado Page 5 of 11




   she had never before been given a Verbal Warning or a Written Warning on a Corrective Action

   form.

           On January 8, 2018, Frank Archuleta became the Manager of the CRAH Cath lab. Less

   than a week later, Mr. Archuleta went to Human Resources and attacked Ms. Wright for an incident

   that arose that was related to the manner in which the Cath lab was charging for medicine. Mr.

   Archuleta observed RN John West charging for an entire bottle of medicine, rather than the amount

   actually administered. Mr. West explained that he understood that if the remainder of the medicine

   had to be discarded, and the patient was onetime, you charged for the full bottle rather than the

   amount administered. Frank Przymus (who was also in the pain clinic at the time) commented that

   this was his understanding of how medicine was to be charged for as well. Ms. Wright further

   confirmed that Mr. West was following the practice the Cath lab had been following. Nonetheless,

   Mr. West, Mr. Przymus, and Ms. Wright all agreed that they would follow Mr. Archuleta’s lead

   and charge for medicine how Mr. Archuleta wanted them to do going forward.

           Mr. Archuleta concluded, however, that Ms. Wright was not telling the truth, and reported

   the incident to Human Resources. Mr. Archuleta, however, did not report Mr. West or Mr. Prymus

   for saying the same thing Ms. Wright said. Further, if Mr. Archuleta had talked to his predecessor,

   Mr. Royer, Mr Archuleta would have learned that the way the Cath lab team was charging for

   medicine was the way Mr. Royer had instructed them to do it. Thus, Mr. Archuleta’s allegation of

   untruthfulness against Ms. Wright had no merit.

           Shortly after Mr. Archuleta’s complaint, HR decided that Ms. Wright should be fired. On

   January 22, 2018, Ms. Wright was called into a meeting with HR and told her employment had

   been terminated. Ms. Wright was not given a specific reason, but was told generally that things


                                                     5
Case 1:19-cv-01067-WJM-STV Document 50 Filed 08/18/20 USDC Colorado Page 6 of 11




   just were not working out. After Ms. Wright was terminated, the next permanent nurse that was

   hired in the Cath lab was Jason Ritz. He was hired on or about February 25, 2018.

          On or about April 11, 2019, Ms. Wright filed an action against Centura in which she alleged

   claims for sexual discrimination and harassment as well as discrimination and retaliation for

   making charges in violation of Title VII (42 U.S.C. § 2000e et seq.). Ms. Wright seeks damages

   and equitable relief as a result of Centura’s violations of Title VII.

          B.      Defendant’s Defenses to Plaintiff’s Claims:

          Defendant’s basic theory of the case is set forth in its motion for summary judgment. To

   summarize, Wright is now claiming that she was treated less favorably than her male co-workers

   because of her gender and/or retaliated against for complaining about such discrimination.

   However, at the time she never claimed that she was being treated less favorably because of gender.

   Instead, she repeatedly expressed that she was dealing with a personality conflict with Julie

   Lombard, her new and unpopular manager. Wright also gave other explanations of contributing

   factors in how she was being “targeted,” but none of them had anything to do with her gender.

   Therefore, she never engaged in any protected activity, and her current revisionist claim that it

   actually was gender that accounted for her disparate treatment rings hollow. Additionally, there

   were actual problems with Wright’s performance that are admitted or beyond reasonable dispute:

   she was “less than friendly” towards her new manager Lombard (Wright’s own words—

   Lombard’s words express a far more egregiously hostile interpersonal stance, in alignment with

   what John Wright expressed in his first affidavit). Wright failed to proactively assist Lombard in

   completing certain monthly reports and teaching Lombard how to complete such reports even

   though Lombard repeatedly asked Wright to do so. Indeed, Wright refused to simply complete the


                                                     6
Case 1:19-cv-01067-WJM-STV Document 50 Filed 08/18/20 USDC Colorado Page 7 of 11




   reports herself, since she held that it was a job of the manager to do that, even though Wright had

   been completing them herself in the approximately two-month absence of a manager prior to

   Lombard starting. Because of Wright’s clear refusal to fully support her new manager, she was

   ultimately issued a Final Written Warning based on three instances of behavior that expressed and

   instantiated her lack of support for Lombard. For these same reasons, when Wright attempted to

   escape by transferring to a sister-hospital, the HR Director determined that it would not be

   appropriate to permit the transfer until the pending issues had been resolved. Lombard was then

   replaced by a new manager, Frank Archuleta. Archuleta independently ascertained and reported

   that Wright did not seem to be supporting him fully. Because two managers in a row had expressed

   their concerns that Wright was not fully supporting them, her employment was terminated. Besides

   proving the legitimate, nondiscriminatory reasons for all adverse employment decisions, Centura

   intends to assert the following affirmative defenses.

          Plaintiff’s damages were caused by her own acts, not Defendants. Plaintiff has failed to

   mitigate her damages. Defendant's employment decisions regarding or affecting Plaintiff were

   based upon lawful, legitimate, non-discriminatory, non-pretextual, and nonretaliatory business

   reasons. Defendant would have made the same employment decisions regarding or affecting

   plaintiff regardless of Plaintiff's allegedly protected status or activity. All of Defendant's actions

   and inactions with respect to Plaintiff were for just and good cause, taken in good faith, without

   malice or reckless indifference, and with reasonable grounds to believe that it was not in violation

   of any state or federal law.

                                          4. STIPULATIONS

   The following facts are undisputed:


                                                     7
Case 1:19-cv-01067-WJM-STV Document 50 Filed 08/18/20 USDC Colorado Page 8 of 11




          1.     Ms. Wright was employed at Castle Rock Adventist Hospital (“CRAH”) from June

                 10, 2013 to January 22, 2018 (except for a brief period between October 24, 2015

                 through January 19, 2016).

          2.     Ms. Wright was recognized for her leadership in the Cath Lab. (Depo. Ex. 40).

          3.     Ms. Wright was given the Final Written Warning on December 27, 2017 (Depo.

                 Ex. 25).

          4.     Ms. Wright was terminated on January 22, 2018. (Response Ex. 42).

                                      5. PENDING MOTIONS

          The following motion is currently pending:

          1.     Defendant’s Motion for Summary Judgment. This Motion was filed with the Court

   via CM/ECF and served on Plaintiff on March 25, 2020. Plaintiff filed with the Court and served

   via CM/ECF their Response to Motion for Summary Judgment on June 1, 2020. Defendant filed

   with this Court and served via CM/ECF their Reply in Support of Motion for Summary Judgment

   on July 5, 2020.

                                           6. WITNESSES

    a.     Non-expert Witnesses

           1. See Plaintiff’s Witness List attached hereto.

           2. See Defendant’s Witness List attached hereto.

    b.     Expert Witnesses

           1. See Plaintiff’s Witness List attached hereto.

           2. See Defendant’s Witness List attached hereto.

                                             7. EXHIBITS


                                                    8
Case 1:19-cv-01067-WJM-STV Document 50 Filed 08/18/20 USDC Colorado Page 9 of 11




   a.      See Plaintiff’s Exhibit List

   b.       See Defendant’s Exhibit List

   c.       Copies of listed exhibits must be provided to opposing counsel no later than 30 days before

   trial. The objections contemplated by Fed. R. Civ. P. 26(a)(3) shall be filed with the clerk and

   served by hand delivery or facsimile no later than 14 days after the exhibits are provided.

                                             8. DISCOVERY

   Discovery has been completed.

                                          9. SPECIAL ISSUES

   None.

                                           10. SETTLEMENT

   a.      Counsel for the parties attempted to mediate through the EEOC.

   d.      Counsel for the parties do not intend to hold future settlement conferences.

   e.      It appears from the discussion by all counsel that there is little possibility of settlement.

   f.      Counsel for the parties and any pro se party considered ADR in accordance with

   D.C.COLO.LCivR.16.6.

                                      11. OFFER OF JUDGMENT

           Counsel for the parties acknowledge familiarity with the provision of Rule 68 (Offer of

   Judgment) of the Federal Rules of Civil Procedure. Counsel have discussed it with the clients

   against whom claims are made in this case.

                            13. EFFECT OF FINAL PRETRIAL ORDER

           Hereafter, this Final Pretrial Order will control the subsequent course of this action and the

   trial, and may not be amended except by consent of the parties and approval by the court or by


                                                      9
Case 1:19-cv-01067-WJM-STV Document 50 Filed 08/18/20 USDC Colorado Page 10 of 11




   order of the court to prevent manifest injustice. The pleadings will be deemed merged herein.

   This Final Pretrial Order supersedes the Scheduling Order. In the event of ambiguity in any

   provision of this Final Pretrial Order, reference may be made to the record of the pretrial

   conference to the extent reported by stenographic notes and to the pleadings.

                         13. TRIAL AND ESTIMATED TRIAL TIME;
                      FURTHER TRIAL PREPARATION PROCEEDINGS

    1.    The trial will be before a jury,

    2.    with an anticipated length of 5 days

    3.    to be held on a date not yet determined, and

    4.    And any other orders pertinent to the trial proceedings.


   DATED this 18th day of August, 2020.


                                                          BY THE COURT




                                                          Honorable Scott T. Varholak,
                                                          United States Magistrate Judge


   APPROVED:

   /s/ Richard P. Barkley                        /s/Mark L. Sabey
   Richard P. Barkley, Esq.                      Mark L. Sabey
   Jeanine M. Anderson, Esq.                     M. Brian Sabey
   Anderson Barkley, LLC                         Hall, Render, Killian, Heath & Lyman, P.C.
   3900 E. Mexico Ave., Suite 300                1512 Larimer Street, Suite 300
   Denver, Colorado 80210                        Denver, CO 80202
   richard@andersonbarkleylaw.com                marksabey@hallrender.com
   jeanine@andersonbarkleylaw.com                briansabey@hallrender.com


                                                   10
Case 1:19-cv-01067-WJM-STV Document 50 Filed 08/18/20 USDC Colorado Page 11 of 11




   Attorneys for Plaintiff           Attorneys for Defendant




                                       11
